Dismissed and Memorandum Opinion filed May 4, 2006








Dismissed and Memorandum Opinion filed May 4, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00678-CV
____________
 
DANNENBAUM ENGINEERING CORPORATION,
Appellant
 
V.
 
PORT OF BROWNSVILLE, BROWNSVILLE
NAVIGATION DISTRICT, Appellee
 

 
On Appeal from the
157th District Court
Harris County, Texas
Trial Court Cause
No.
05-11683
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 23, 2005.
On April 27, 2005, the parties filed a motion to dismiss the
appeal because appellant no longer desires to prosecute appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.       
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 4, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.